Citation Nr: 1646116	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-42 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to April 23, 2013, and thereafter, in excess of 60 percent for tinea versicolor of the upper trunk, arms and neck (skin disability). 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine (lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1969.

These matters come before the Board of Veterans Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Roanoke, Virginia (RO), which denied increased rating for skin disability in excess of 30 percent and for lumbar spine disability in excess of 20 percent, and denied entitlement to TDIU.  

In an April 2013 rating decision, the RO increased the assigned evaluation for skin disability to 60 percent disabling, effective from April 23, 2013; this decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a Central Office Board hearing in January 2014; however, he cancelled the hearing request.

In February 2014, the Board remanded the issues on appeal to the RO (via the Appeals Management Center (AMC)) to obtain outstanding records of pertinent VA treatment.  The Board also remanded the issue of entitlement to increased rating for posttraumatic stress disorder (PTSD), entitlement to an earlier effective date for award of service connection for PTSD, and entitlement to service connection for depression in order to issue a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran failed to submit a substantive appeal, VA Form-9, following the issuance of a May 2016 SOC on the matters.  As such, those claims are not currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher evaluations for his skin and lumbar spine disabilities, as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

Initially, the Board notes that additional VA treatment records dated through September 2016 have been associated with the claims folder after the issuance of the May 2016 supplemental statement of the case (SSOC).  These records are relevant to the Veteran's increased rating claims for skin and lumbar spine disabilities.  Such evidence is pertinent to the issues on appeal, and neither the Veteran nor his representative has not submitted a waiver of initial consideration of such evidence.   See 38 C.F.R. §§ 20.800, 20.1304(c) (West 2014).

A remand is also needed to afford the Veteran with new VA examinations to evaluate the severity of his skin and lumbar spine disabilities.  The additional VA treatment records suggest that his disabilities have worsened since he was last evaluated by VA in April 2013. 

The evidence of record also shows that the Veteran reported that he has received disability benefits from the Social Security Administration (SSA).  See April 2013 VA psychiatric examination.  Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  On remand, an attempt should be made to obtain records in conjunction with the Veteran's SSA disability award.

As a final matter, the Board notes that with respect to the claim for TDIU, no period should currently be considered moot as to that issue.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Although the Veteran has been awarded service connection for prostate cancer and assigned a 100 percent rating effective from December 17, 2015 under Diagnostic Code 7825, 38 C.F.R. § 4.115 (2015), the 100 percent rating for prostate cancer is assigned during the active disease stage and for six months after the last treatment session.  Moreover, an award of TDIU based on a single disability may trigger entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) (West 2014).  VA's duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Accordingly, the case is REMANDED for the following action:

1. Request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate. If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file.

2. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3. Update the claims folder with the VA treatment records since September 2016.

4. Schedule the Veteran for VA examinations to determine the severity of his service-connected lumbar spine and skin disabilities as well as to determine the functional impairments of service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review. 

The examiners is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine and skin disabilities . 

The examiners must describe the functional limitations as a result of his service-connected disabilities.

A complete rationale for any opinion offered must be provided.

5. After completing the above actions, readjudicate the Veteran's increased rating claims, to include entitlement to TDIU, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




